PER CURIAM.
Pursuant to an order relinquishing jurisdiction to the trial court for that purpose, it made a specific finding of fact that the defendant had validly consented to the search of his van which revealed the crack cocaine in issue. Upon that finding, which is fully supported by the evidence adduced at the suppression hearing, the judgment under review is affirmed. See Zukor v. State, 488 So.2d 601, 603 (Fla. 3d DCA 1986), review denied, 496 So.2d 144 (Fla. 1986); Palmer v. State, 467 So.2d 1063, *7741064 (Fla. 3d DCA 1985); State v. Jones, 454 So.2d 774 (Fla. 3d DCA 1984).